OPINION — AG — (EMPLOYED FIVE PERSONS TO DISTRIBUTE FOOD COMMODITIES, HANDLING OF SURPLUS FOODS AND TO A CERTAIN EXTENT ARE INVOLVED IN THE UNLOADING AND LOADING OF THESE SURPLUS FOODS) QUESTION(1): WOULD OTTAWA COUNTY BE LIABLE UNDER THE WORKER'S COMPENSATION LAWS FOR WORKERS PERFORMING WORK AS SET OUT HEREINAFTER IN THIS LETTER? — THE OTTAWA COUNTY WOULD NOT BE LIABLE UNDER THE WORKER'S COMPENSATION LAW OF THIS STATE FOR INJURIES TO WORKERS WHOSE SOLE DUTIES INVOLVED THE HANDLING OF SURPLUS COMMODITIES; AND THAT, THEREFORE, COUNTY FUNDS MAY NOT BE LAWFULLY EXPENDED TO PURCHASE WORKMEN'S COMPENSATION INSURANCE COVERING SUCH EMPLOYEES. (RICHARD HUFF)